UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (414) 765-5348 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2007 Item 1. Schedule of Investments. Counterpoint Select Fund SCHEDULE OF INVESTMENTS at September 30, 2007 (Unaudited) Shares Value COMMON STOCKS: 69.6% Biotechnology: 7.6% 12,000 Amgen, Inc. (a) $ 678,840 Capital Markets: 3.6% 1,500 Goldman Sachs Group, Inc. 325,110 Communications Equipment: 3.6% 9,600 Cisco Systems, Inc. (a) 317,856 Consumer Finance: 3.3% 5,000 American Express Co. 296,850 Diversified Financial Services: 3.2% 7,500 NASDAQ Stock Market, Inc. (a) 282,600 Hotels, Restaurants & Leisure: 3.5% 45,000 Jamba, Inc. (a) 316,350 Household Durables: 6.0% 15,000 Tempur-Pedic International, Inc. 536,250 Industrial Conglomerates: 3.7% 8,000 General Electric Co. 331,200 Insurance: 9.8% 125 Berkshire Hathaway, Inc. (a) 494,000 15,000 Marsh
